 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDJ. P. Stevens&Co., Inc.and Textile Workers Unionof America,AFL-CIO. Case I1-CA-5945September 15, 1975DECISION AND ORDERBy CHAIRMAN MURPHY ANDMEMBERSFANNINGAND JENKINSOn April 18, 1975, Administrative Law JudgeMarvin Roth issued the attached Decision in thisproceeding. Thereafter, the General Counsel and theCharging Party filed exceptions and supportingbriefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein:We agree with the Administrative Law Judge'sfinding that Respondent violated Section 8(a)(1) ofthe Act by coercively interrogating an employee con-cerning her own and other employees' union sympa-thies and activities. The General Counsel and theCharging Party except to the omission of a specificremedy by the Administrative Law Judge for theRespondent's solicitation of the same employee toreport to Respondent on the union activities of otheremployees. We agree.The Administrative Law Judge credited the testi-mony of employee Rogers that her supervisor, Riven-bark, "requested her to report upon the union sym-pathies of other employees." No exception was filedby Respondent to that finding. Accordingly, we shallcorrect this omission by amending the conclusions oflaw and providing an appropriate remedy in our Or-der and in the notice.The Charging Party also urges, in view of the ex-tensive unfair labor practice history of the Respon-dent, that the Board should order extraordinary rem-edies in this case. The Charging Party requests thatthe Respondent be required to post the notices at allof Respondent's plants in North Carolina and SouthCarolina; that the union be given access for 1 year tothe bulletin boards at Respondent's plants in NorthCarolina and South Carolina; and that Respondentbe required, upon request, to furnish to the Union alist of the names and addresses of all of the employ-ees at all of the Respondent's plants in North Caroli-na and South Carolina.We have considered the numerous prior violationsof the Act by this same Respondent at various loca-tions.As set forth in the Decision of the Administra-tive Law Judge, the Respondent has an extraordinaryhistory of unfair labor practice litigation before thisBoard and the courts. The Respondent has commit-ted violations of the Act which are iridentical or simi-lar to the violations found in this case on numerousother occasions.InJ.P.Stevens and Co., Inc.,157NLRB 869(1966), enfd. as modified 380 F.2d 292 (C.A. 2, 1967),cert. denied 389 U.S. 1005 (1967), the court of ap-peals affirmed the Board's findings that the Respon-dent had engaged in "massive violations" of Section8(a)(1), (3), and (4) of the Act. Thereafter, inStevens11, 163 NLRB 217 (1967), enfd. as modified 388 F.2d896 (C.A. 2, 1967), cert. denied 393 U.S. 836 (1968),the same court affirmed the Board's findings that theRespondent had committed additional violations ofSection 8(a)(1), (3), and (4). The Fourth Circuit en-forced in substantial part the Board's order inSte-vens 111,167 NLRB 266 (1967), 406 F.2d 1017 (C.A.4, 1968), which was based on findings of violations ofSection 8(a)(1), (3), and (4). InStevens V,171 NLRB1202 (1968), enfd. 417 F.2d 533 (C.A. 5, 1969), andStevens VI,179 NLRB 254.(1969), enfd. 441 F.2d 514(C.A. 5, 1971), cert. denied 404 U.S. 830 (1971), theFifth Circuit enforced the Board's orders against theRespondent, including a remedial bargaining orderinStevens VI.The Fourth Circuit also enforced theBoard's order, 183 NLRB 25 (1970), enfd. 461 F.2d490 (C.A. 4, 1972), relating to violations of Section8(a)(1) and (3).The Board has recently found violations of Section8(a)(1) by the Respondent in 217 NLRB No. 90(1975), and further violations of Section 8(a)(1) and(3) by the Respondent in 219 NLRB No. 156 (1975).As a result of Respondent's repeated unfair laborpractice violations at its various locations, includingtheWallace, North Carolina, plant here involved, theSecond Circuit entered an order adjudging the Re-spondent in civil contempt of the court for continu-ing to discriminatorily discharge employees in viola-tion of Section 8(a)(1) and (3) of the Act. 464 F.2d1326 (C.A. 2, 1972), cert. denied 410 U.S. 926 (1973).In view of the extensive history of unfair laborpractice violations by this Respondent and the re-peated violations of the Act which are similar tothose found in this case, we find that employees oftheRespondent at other plants must be assured oftheir rights under the Act and that other employeesmust be assured that they are protected against simi-lar violations by this Respondent. Accordingly, wefind it necessary in these circumstances to order thatRespondent post the notice at all of its plants.220 NLRB No. 34 J. P. STEVENS&CO., INC.With regard to the additional remedies sought bythe Charging Party, the Union seeks access to theplant bulletin boards and names and addresses ofemployees at plants in North Carolina and SouthCarolina.We are not persuaded that the nature andextent of the violations found in this case have signif-icantly diminished the Union's ability to initiatecommunication with Respondent'semployees.Astheremedy provided is designed to eliminateRespondent'scoercive interference with employee-union organizational activities,we shall not grant therequest for additional extraordinary remedies in thiscase.AMENDED CONCLUSIONS OF LAWDelete Conclusionsof Law 3 andsubstitute there-for the following:"3. By coercively interrogatingemployee FayeRogers concerning her own andother employees'union sympathies and activitiesand by solicitingFayeRogers to report to Respondent on other em-ployees' union activities, the Companyhas interferedwith,restrained,and coerced its employees in the ex-ercise of their rights guaranteed to themby Section 7of the Act, in violation of Section8(a)(1) of the Act."ORDERPursuant to Section10(c) of the National LaborRelations Act, as amended,the NationalLabor Re-lations Board adopts as itsOrder therecommendedOrder of the AdministrativeLaw Judgeas modifiedbelow and hereby orders thatthe Respondent, J. P.Stevens& Co., Inc.,Wallace,North Carolina,its of-ficers,agents, successors,and assigns,shall take theaction set forth in the AdministrativeLaw Judge'srecommendedOrder,as so modified:1.Add the following as paragraph 1(c):"(c) Soliciting employees to reportto Respondenton other employees'membership in, activities on be-half of, orsympathy for Textile Workers Union ofAmerica,AFL-CIO, or any otherlabor organiza-tion."2.Substitute the following sentencefor the firstsentence in paragraph 2(a):"(a) Post at all of its plants copiesof the attachednotice marked`Appendix.' 13"3.Substitute the attached notice forthe Adminis-trative Law Judge's notice.APPENDIX271NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates GovernmentAfter a trial at which allsides had a chance to giveevidence,theNationalLaborRelations Board hasfound thatour Companyat itsCarterPlant,Wallace,North Carolina,violated the National Labor Rela-tions Actand has ordered us to post this notice.The National LaborRelations Act protects em-ployees in their right to form,join, or assist laborunions or to refrain fromsuch activity.WE WILL NOTinterrogate employees concern-ing their own or other employees'membershipin, activitieson behalf of, or sympathy for Tex-tileWorkersUnion of America, AFL-CIO, orany otherlabor organization.WE WILL NOTsolicit employees to report to uson other employees' membership in, activitieson behalf of,or sympathy for Textile WorkersUnion of America, AFL-CIO, or anyother la-bor organization.WE WILL NOT in anyother manner interferewith,restrain,or coerce our employees in theexercise of rights guaranteedthem by Section 7of the National LaborRelations Act, as amend-ed.J.P. STEVENS& CO., INC.DECISIONSTATEMENT OF THE CASEMARVIN ROTH,Administrative Law Judge:Thiscase wastried atWilmington,North Carolina,on March 26, 1975.The charge and amended charge were filed,respectively,on November22, 1974, and January 21, 1975, by TextileWorkers Union of America,AFL-CIO,herein called theUnion.The complaint,which issuedon January 29, 1975,and was amended at the hearing,alleges that J.P. Stevens& Co., Inc.,herein calledthe Companyor Respondent,violated Section 8(a)(1) of the NationalLaborRelationsAct, as amended.The Company's answer denies the com-mission of the alleged unfair labor practices.IssuesThe issues are:1.Whether, during the course of an organizing cam-paign by the Union among the Company's employees at itsCarter plant in Wallace,North Carolina, the Company, byits supervisor Roland Rivenbark,violated Section 8(a)(1)of the Act by interrogating employee Faye Rogers as tohow she felt about the Union and by requesting her to 272DECISIONSOF NATIONALLABOR RELATIONS BOARDreport upon the union sympathies of other employees; and2.Whether a remedial order is warranted.All parties were afforded full opportunity to participate,to present relevant evidence, to examine and cross-examinewitnesses, and to argue orally on the evidence and the law.The parties waived the filing of briefs. Upon careful con-sideration of the arguments of counsel, the entire record inthe case, and from my observation of the witnesses andtheir demeanor, I make the following:FINDINGS OF FACT1.THE BUSINESSOF RESPONDENTThe Company is a New York corporation engaged in themanufactureand distributionof textileproducts,withplants located in several States of the United States, includ-ing plantslocated at Wallace, North Carolina. The Com-pany annually receives goods and raw materials at its Wal-lace plants directly from points outside the State of NorthCarolina valued in excess of $50,000, and annually manu-factures at itsWallace plants and ships directly to pointsoutside of North Carolina products valued in excess of$50,000. The Board has in prior cases asserted jurisdictionover the Company's operations. Upon these undisputedfacts I find that the Company is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act and that it will effectuate the policies of the Act toassert jurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDThe complaintalleges, the Company admits and I findthat the Union is a labor organization within the meaningof Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Background:The Company'sHistoryof Unfair LaborPracticesThe Company has an extensive history of unfair laborpractice litigation in the Board and courts. InJ.P. Stevens& Co. v. N.L.R.B.,380 F.2d 292 (C.A. 2, 1967), cert. denied389 U.S. 1005 (1967) (known as"Stevens I"),the court ofappeals affirmed the Board's findings in 157 NLRB 869(1966) that the Company engaged in "massive violations"of Section 8(a)(1), (3), and (4) of the Act. Thereafter, in"Stevens 11"(388 F.2d 896 (C.A. 2, 1967), cert. denied 393U.S. 836 (1968), the same court affirmed the Board's find-ings in163 NLRB 217 (1967), that the Companycommit-ted additional violations of Section 8(a)(1), (3), and (4). InStevensIII and IV(406 F.2d 1017 (1968) ), the Fourth Cir-cuit Court of Appeals enforced, in substantial part, Boardorders in 167 NLRB 266 (1967) and 167 NLRB 258, basedon findings of violation of Section 8(a)(1), (3), and (4). InStevens V (417F.2d 533 (1969)) andStevens VI (441F.2d514 (1971), cert. denied 404 U.S. 830 (1971) ), the FifthCircuit Court enforced Board orders against the Company,including a remedial bargaining order inStevens VI.Thecourt noted "Stevens' known predisposition to violate thelaw . . . unchastened by and impervious to judicial homi-lies" (441F.2d at 516), and "the tenacity with which theEmployer persists in the exercise of deep seated anti-unionconvictions" (417 F.2d at 534-535.1 Thereafter, the FourthCircuit Court of Appeals declined to enforce a Board orderrelating to charged violations of Section 8(a)(1) and (3) atthe Company's Roanoke Rapids, North Carolina plants(449 F.2d 595 (1971), affg. in part and setting aside in part181NLRB 666 (1970) ), but enforced a Board order relat-ing to violations of Section 8(a)(1) and (3) at companyplants in Shelby and Hickory, North Carolina (461 F.2d490 (1972),enfg. 183 NLRB 25 (1970) ).On July 13, 1972, the Second Circuit Court found theCompany to be in civil contempt of the decrees inStevensI and II,by reason of the Company having engaged inconduct violative of Section 8(a)(1), (3), and (4) at severalof its plants, including the Carter plant in Wallace, NorthCarolina, i.e., the plant here involved (464 F.2d 1326). Onthe basis of its findings, the court subsequently adjudgedthe Company and several of its supervisors in civil con-tempt of court, directing that they take certain steps topurge themselves of civil contempt, and "reserve[d] juris-diction to assess fines, issue writs of body attachment ortake other appropriateaction againstany officeror agentof the Company and against any of the individual respon-dents responsible for noncompliance with the foregoing[purgation] provisions; of this order and the decrees of thisCourt" (cert. denied 410 U.S. 926 (1973) ). There is alsopresently pending a second civil contempt proceeding be-fore a special master of the same court, involving companyplants in North and South Carolina.At the outset of the instant hearing, General Counselrequested that I take judicial notice of the foregoing cases,and I have done so. In light of those cases, and in particu-lar the civil contempt adjudication by the Second Circuit, itwould appear that this case should have been prosecuted asa contempt matter before a court of appeals, rather than inan unfair labor practice proceeding. However, the GeneralCounsel, in the exercise of his discretion under Section 3(d)of the Act, has chosen to proceed, at least initially, by wayof an unfairlabor practice complaint. Therefore,it is inthis context that the present case must be decided. Supervi-sor Rivenbark, the Company's only witness, testified thatthe Company "was definitely against the Union" and thatitwas part of his duties to do what he legally could to keeptheUnion out. Whether, in thisinstance,the Companyexceeded the bounds of legality is a matter which I havedecided on the basis of the evidence adduced in this pro-ceeding.B. The Union's Organizational Campaign and the AllegedInterrogationof Employee RogersIn the early fall of 1974, the Union commenced an orga-nizational campaign among the approximately 1,200 em-1 InStevens 1,the SecondCircuitsimilarly observed that "[t]here is noroom for doubt of the Board's ultimate conclusion"that Stevens"pursued apattern of conduct the purpose of which was to crush the union movement. [wlith scant regard for the means employed other than their effective-ness." (380 F 2d at 301.) J.P. STEVENS & CO., INC.ployees at the Company's Carter plant. The Union distrib-uted literature at plant entrances,and solicited signed au-thorization cards.This campaign promptly came to the at-tention of management .2Faye Rogers was and is,knitter on the third shift in thetricot department at the Carter plant.Rivenbark is her im-mediate supervisor.Rogers,General Counsel'sonly wit-ness,testified that in early October, while Rivenbark wasmaking his nightly rounds and coming by her machines, heapparently saw one Glisson,an employee in the tricot de-partment,attempting to get her to sign a union card. Rog-ers testified that about 3 days later, Rivenbark summonedher alone to his office. Rivenbark first discussed certaindefects in her work. Rogers testified that after pausing, Ri-venbark asked her how she felt about the Union. Rogersanswered that she didn't know because she had neverworked under one. After pausing again,Rivenbark said "ifyou know of anybody that's for it, let me know." Rogersthen got up and returnedto work.Rogers testified thatlater that morning,Rivenbark approached her at her ma-chines and said "if anything comes up,don't mention myname."Rogers testified that in November,she informedUnion International Representative Pope of her conversa-tion with Rivenbark,and that Pope told her "it was a viola-tion."Rogers testified that prior to speaking with Pope shehad "often wondered" why Rivenbark would tell her not tomention his name should anything come up.On his direct examination Rivenbark denied seeing Glis-son attempt to get Rogers to sign a union card.Rogersindicated that Rivenbark was about 45 feet from them atthe time of the incident.Imight have been inclined toquestion whether Rivenbark could have seen a union cardat that distance, even if he had seen the two employeestogether.However, on cross-examination Rivenbark ad-mitted that the incident occurred, but testified that hecouldn't recall whether the incident occurred before or af-ter Rogers allegedly told him that an unidentified employ-ee had approached her with a "blue card" and asked her tosign it.I find that the incident occurred as testified to byRogers.Rivenbark categorically denied questioningRogersabout her attitude toward the Union or about union adher-ents.He admitted that he summoned her to his office todiscuss her work,but denied that the Union was discussedin that meeting or in any other conversation between them.He testified that on one occasion, as he was making hisnightly rounds, she approached him and said that she hadbeen approached by an employee (otherwise unidentified)with a "blue card" who asked her to sign it, but that shewould not sign it. Rivenbark testified that he didn't knowthat a blue card meant a union card, but that he "hadheard that there was union cards being passed out. And soIdidn't say anything." However, Rivenbark readily identi-fied, at a distance of about 10 feet,a blue union card asbeing the kind of card which "I received at the gate onemorning when I went out."2 Supervisor Rivernbark's testimony that he was not awareof any unionactivityat the time of his conversationwith employee Rogers contradictedhis earlier testimony that at the time he was in factaware that union cardswere beingpassed out.273Neither Rogers nor Rivenbark varied in their testimonyconcerning their alleged conversations. Neither version isinherently implausable. Rivenbark's testimony indicatesthat he was acutely interested in obtaining informationabout the Union's organizational drive, even to the pointof listening in on employee conversations, e.g., by standingclose enough to hear them over the factory noises, or byfollowing employees to the smoking area or commissary.Rivenbark admittedly had reason to believe that Rogers'husband, also an employee in the plant, was opposed to theUnion. Given these factors, Rivenbark's observation ofGlisson with Rogers, and Rogers' apparent vulnerability asa not too competent employee, Rivenbark might well haveviewed Rogers as a potential source of information aboutunion activity? On the other hand, given Rivenbark's so-phistication in unfair labor practice law, it is also plausiblethat Rivenbark would have avoided discussing the Unionwith Rogers.In this posture, the witnesses' relative candor and thequality of their testimony with respect to related matters isof particular significance.' Here, I find Rogers to be themore credible witness. Her testimony was straightforwardand consistent, even with respect to matters which mightbe considered adverse to her own interests. She candidlyadmitted that Rivenbark had good reason to criticize herwork.I cannot,however, say the same for Rivenbark's tes-timony. The inconsistencies in his testimony have previous-ly been noted. I find it difficult to believe his testimonythat although he had only 21 employees, whom he knewwell, under his supervision, and had an intense interest inlearning about union activities, he could not remember thename of a single person under his supervision who waspushing for the Union, or who told him about Rogers' hus-band, or from whom he learned that union cards werebeing circulated, or in what month he saw union leafletsbeing passed out at the gate. Therefore, I credit Rogers'testimony that Rivenbark questioned her as to how she feltabout the Union and requested her to report upon theunion sympathies of other employees.Rivenbark interrogated Rogers in "an atmosphere of`unnaturalformality,"' specifically, after she had beensummoned from her work station to his office sRivenbark's familiarity with the do's and don'ts of Section8(a)(1), his pregnant pauses, and the circumstances de-scribed above which apparently led him to question Rog-ers, also lead me to believe that this was no mere casual3 FayeRogers joined the Union onNovemberI I, 1974 Rivenbark testi-fied that on October17, 1974, another employee had told him that Rogers'husband had dust decided to support the Union,because he [Rogers) wasangry about having been reprimanded by Rivenbark Company counsel didnot question Mrs. Rogers about this matter.Iam not inclined to give anyweight to this hearsay testimony.In any event,it is immaterial to my dispo-sition of this case whether Rogers joinedthe Union forher own reasons, forher husband's reasons,or both4 Company counsel points out that the General Counsel did not calleither Pope or Glisson as corroborating witnesses.On the other hand, Gen-eral Counsel argues thatthe Company,although furnished with two affida-vits for use in its cross-examination,did not confront Rogers with either,thereby indicating that her testimony was consistent with both.In light ofmy credibility resolutions discussedinfra,Iam not inclined to accord con-trolling significance to either factor5Bonnie Bourne, an individual,d/b/a BourneCo v. N.G.R B.,332 F.2d 47.48 (C.A. 2, 1964) 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDconversation, but an intentional act on the part of theCompany. Rivenbark had no legitimate reason to questionRogers as to the identity of union supporters or, indeed, asto her own views .6 Rivenbark gave Rogers no assuranceagainst reprisal;7 on the contrary, he admonished her nottomention his name "if anything comes up." Moreover,the interrogation was conducted in the context of theCompany's known hostility to the Union, and past demon-strated proclivity to violate the Act. Therefore, I find thatthe circumstances of the present case substantially meetthe standards set by the Board inBlue Flash Express, Inc.,109 NLRB 591 (1954) for determining the coercive natureof interrogation.8 In light of the foregoing, 1 find that theinterrogation here tended to interfere with, restrain, andcoerce employees in the exercise of their right to supportthe Union's organizational effort, and thus violated Section8(a)(1) of the Act.IV. THEREMEDYThe Company's principal contention is that, assumingarguendo,that it violated the Act on this one occasion, theviolation wasa de minimusmatter which does not warranta remedial order. General Counsel concedes that but forthe Company's prior history, this violation might be viewedas a minor violation, but that in light of that history, therequest that Rogers inform on other employees, andRivenbark's admonition to silence, the matter cannot beviewed so lightly.Icannot view a deliberate request, made during thecourse of an organizational campaign, that an employeeinform management of the indentity of the Union's adher-ents asa de minimusmatter. See fn.6, supra.Moreover,the present interrogation must be viewed, for remedial pur-poses, in light of the Company's hostility to unionizationand its demonstrated and well-known proclivity to violatethe Act. A transgression which might be excused as "isolat-ed" or "minor" in the case of an employer without demon-strated union animus or a history of unfair labor practices,cannot be condoned in the case of an employer who hasrepeatedly been found to have committed serious viola-.tions of the Act. SeeHecks, Inc.,191NLRB 886 (1971)9One may question what useful purpose would be servedby entering yet another Board order against the Company,As I indicated above, this case might more appropriatelyhave been prosecuted as a contempt matter before a court6 SeeStruksnesConstruction Co., Inc., 165.NLRB 1062 (1967): "'An em-ployer cannot discriminate against union adherents without first determin-ing who they are: That such employee fear is not without foundation isdemonstrated by the innumerable cases in which the prelude to discrimina-tion was the employer's inquiries as to the union sympathies of his employ-ees.:"7SeeHennepin Broadcasting Associates,Inc., 215 NLRB No. 32 (1974).8 See alsoMohawk Bedding Co., Inc.,216 NLRB No. 20, sl. op. p.l, JD at7-8, 12 (1975).9Where isolated instances of interrogation have been found to bede,minimusand not warranting a remedial order, the Board has viewed theapparent lack of union animusas a significantfactor in that determination.See, e.g.,Tracon, Inc.,184 NLRB 147, 158 (1970);Pepsi-Cola Allied Bottlers,Inc., 170 NLRB 1250, 1256 (1968); see alsoN.L.R.B. v. The Great Atlanticand Pacific Tea Company.,463 F.2d 184 (C.A. 5, 1972); J.J.Newberry Co.,Inc. v. N.L.R.B.,442 F.2d 897 (C.A. 2, 1971).of appeals. However, viewing this case in the context of anunfair labor practice proceeding, I find that the issuance ofa Board order and the posting of appropriate notices mayhave a salutary effect.10 Because of the Company's demon-strated proclivity to violate the Act, I am recommendingthat the Company be ordered to cease and desist not onlyfrom the specific unfair labor practices found, but alsofrom in any manner interfering with, restraining, or coerc-ing employees in the exercise of their rights guaranteed bySection 7 of the Act. However, I am recommending thatthe requirement for posting of notices be limited to theCarter plant, where the unfair labor practices occurred. SeeJ.P.Stevens & Co.,183 NLRB 25 (1970).11CONCLUSIONS OF LAWL. The Company is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the meaningof Section 2(5) of the Act.3.By coercively interrogating employee Faye Rogersconcerning her own and other employees' union sympa-thies and activities, the Company has interfered with, re-strained, and coerced its employees in the exercise of theirrights guaranteed to them by Section 7 of the Act, in viola-tion of Section. 8(a)(1) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.5.An order requiring the Company to cease and desistfrom the unfair labor practices found herein, and to takeappropriate affirmative action, is warranted and necessaryto effectuate the policies of the Act.Upon the foregoing findings of fact and conclusions oflaw, and upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recommend-.ed:ORDER 12Respondent, J. P. Stevens & Co., Inc., Wallace, NorthCarolina, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a) . Interrogating employees concerning their own orother employees' membership in, activities on behalf of, orsympathy for Textile Workers Union of America, AFL-CIO, or any other labor organization.(b) In any other manner interfering with, restraining, orcoercing employees in the exercise of .their rights guaran-teed in Section 7 of the Act.10 The Union has apparently not abandoned its organizational efforts atthe Carter plant. On February 19, 1975, in Case I I-RC-3987, an electionwas conducted which resulted in 404 votes for, and 540 votes against, theUnion, with 3 challenges. Objections were subsequently filed, and the Re-gional Director has directed a hearing on those objections.''Neither General Counsel nor the Charging Party has requested anyextraordinary remedies.12 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided inSec.102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections thereto shallbe deemed waived for all purposes. J.P. STEVENS& CO., INC.2752.Take the following affirmative action necessary to ef-tor for Region 11, after being duly signed by Respondent'sfectuate the policies of the Act:authorized representative, shall be posted by Respondent(a) Post at its Carter plant in Wallace, North Carolina,immediately upon receipt thereof, and be maintained by itcopies of the attached notice marked "Appendix." 13 Cop-for 60 consecutive days thereafter in conspicuous places,ies of the notice on forms provided by the Regional Direc-including all places where notices to employees are cus-13 In the event that the Board'sOrder isenforcedb a Judment of atomarily posted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered, de-.7gfaced, or covered bother material.United States Court of Appeals,the words in the notice reading"Posted byby anyOrder of the National Labor Relations Board"shall read"Posted Pursuant(b)Notify the Regional Director for Region 11, in writ-to a Judgment of the United States Courtof AppealsEnforcingan Order ofing, within 20 days from the date of this Order, what stepsthe National Labor Relations Board."Respondent has taken to comply herewith.